Citation Nr: 0812015	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins




INTRODUCTION

The veteran had active service from November 1962 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New York, New York.  

A hearing was scheduled for the veteran before a Travel Board 
in August 2006, but the veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with Hepatitis C, and alleges 
that he acquired the disease during his military service.  

The veteran has given a number of reasons for why he believes 
he acquired Hepatitis C while in service.  In July 2002, the 
veteran said he recalled receiving a blood transfusion during 
active service.  The service records associated with the 
claims file, however, do not corroborate this statement.  In 
August 2003, the veteran stated his risk factor during 
service was sexual contact in which he contracted gonorrhea.  
Service medical records of February 1964 confirm a diagnosis 
of gonorrhea.  Finally, in July 2004, the veteran stated that 
he acquired Hepatitis C upon initial entry into active 
service when he received vaccinations injected via air guns.  

However, there is evidence of record indicating other risk 
factors for Hepatitis C in the veteran's lifetime.  The 
veteran's November 1962 induction examination notes the 
presence of a tattoo on the veteran's left arm.  
Additionally, in a March 2000 VA examination, a history of 
drug abuse and ethanol abuse was noted.  The examiner's 
report provides little additional detail as to the specifics 
of the veteran's drug abuse.  However, a VA outpatient 
treatment report from January 1999 references a history of 
intravenous drug abuse and blood transfusions.  Finally, the 
veteran himself described his past as a "wild life" in a 
statement made to a VA examiner in July 1999.  

Therefore, there is evidence of record indicating risk 
factors for Hepatitis C before, during and after the 
veteran's active service.  For these reasons, a medical 
opinion is necessary before appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
examination to determine whether a 
diagnosis of Hepatitis C may be assigned, 
and to assess the veteran's risk factors.  
The claims file must be made available to 
the examiner, and the report of 
examination should reflect review of 
pertinent documents.  After obtaining a 
thorough history as to the veteran's risk 
factors for Hepatitis C, the examiner 
should provide the following opinion:

(i) Is it at least as likely as not that 
the veteran currently has Hepatitis C that 
was incurred in or manifested in the 
veteran's service or that is otherwise 
etiologically related to the veteran's 
service or any incident thereof?  

(ii) Out of the documented risk factors 
for Hepatitis C, what is (are) the most 
likely etiologically related factor(s) for 
the veteran's Hepatitis C?  Once such a 
risk factor has been identified, please 
state whether it is at least as likely as 
not that this risk factor is the cause of 
the veteran's Hepatitis C.  

2.  Thereafter, the veteran's claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



